Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              July 06, 2017

The Court of Appeals hereby passes the following order:

A17A1717. JAMES W. WALLS et al. v. JULIA THOMASON, EXECUTRIX
    OF THE ESTATE OF JAMES THOMASON

      Upon consideration of the appellants’ motion for permission to withdraw the
appeal in the above styled case, it is ordered that the motion is hereby GRANTED.
Appellee’s motion to dismiss is DENIED AS MOOT.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      07/06/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.